ORDER
This matter having been presented to the Court pursuant to Rule 1:20 — 10(b) following a motion for discipline by consent of JEROME T. WILLIAMS of PASSAIC, who was admitted to the bar of this State in 1979;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent failed to collect sufficient funds in a real estate matter to pay a title insurance fee and thereafter failed to reply to the title company’s several attempts to collect the fee; commingled personal funds and client funds; failed to maintain any trust or business account records; and failed to reply to the district ethics committee investigator’s written and telephonic requests for an explanation of the facts alleged in the grievance;
And the parties having agreed that respondent’s violation of RPC 1.3, RPC 1.15(a) and (d) and RPC 8.1(b) warrants a reprimand;
And the Disciplinary Review Board having reviewed the record pursuant to Rule l:20-10(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that a reprimand is the appropriate sanction for respondent’s ethics infractions and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
*554It is ORDERED that JEROME T. WILLIAMS is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.